--------------------------------------------------------------------------------

Exhibit 2(a)
PROMISSORY NOTE
 
$500,000
Itasca, Illinois
September 8, 2008

 
FOR VALUE RECEIVED, M-WAVE, INC. (the “Promisor”), hereby promises to pay to the
order of M-WAVE INTERNATIONAL, LLC (“M-Wave LLC”) the principal sum of FIVE
HUNDRED THOUSAND AND 00/100 DOLLARS ($500,000), together with interest thereon
at the following rate:  twelve percent (12%) per annum.  Payments with respect
to the Note shall be made in lawful money of the United States of America at
1300 Norwood Avenue, Itasca, Illinois 60143.
 
1.
Principal Payment.  Promisor is granting this Note to M-Wave LLC pursuant to
Section 2.1(a) of an Asset Purchase Agreement (the “Purchase Agreement”) of even
date herewith.  The amount advanced to Promisor represents a refundable portion
of the purchase price for Promisor’s business as described in the Purchase
Agreement.  Upon the closing date of the acquisition, Promisor’s obligations
hereunder shall be extinguished.  If for any reason, the closing of the
acquisition does not take place on or prior to December 31, 2008 (as such date
may be extended by mutual written consent), the Note shall thereafter without
notice become due and payable in full upon demand.

 
2.
Interest Payments.  Interest payments shall be made monthly on the same date of
each month thereafter as the date of this Note and at maturity until the
principal amount is paid in full.

 
3.
Security.  This Note is secured by the assets of Promisor as described in a
Security Agreement between the parties dated of even date herewith.

 
4.
Prepayment.  This Note may be prepaid in whole or in part at any time without
premium or penalty.

 
5.
Waiver of Presentment, etc.  The Promisor and every endorser now or hereafter
appearing on this Note waives presentment, demand for payment, protest, notice
of protest and notice of nonpayment of this Note.

 
6.
Binding Effect.  This Note shall be construed and enforced in accordance with
the laws of Illinois without regard to that state’s conflicts of laws
principles, and shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of M-Wave LLC and
Promisor.  The Promisor may not assign this Note or any part thereof without
M-Wave LLC’s prior written consent, in its sole discretion.

 
7.
Amendment. This Note may not be changed or amended orally, but only by an
instrument in writing agreed upon by both parties, signed by the party against
whom enforcement of the change or amendment is sought.

 
 
 

--------------------------------------------------------------------------------

 

8.
Events of Default.  If any of the events specified in this Section 8 shall occur
(herein individually referred to as an “Event of Default”), M-Wave LLC may, at
its option, in addition to any other rights it may have in equity or at law as
to all or any part of the principal and interest then due and owing, declare
this Note mature, and all sums owing hereon and under any instrument or
agreement executed in connection with this Note shall be due and payable
immediately without presentment, protest, demand, notice of intention to
accelerate, notice of acceleration, notice of non-payment, notice of protest, or
other notice of any kind, all of which are hereby expressly waived by
Promisor.  Each of the following shall be an Event of Default:

 
 
(a)
The failure of Promisor to pay all amounts due and owing under this Note on or
before its due date;

 
 
(b)
The institution by Promisor of proceedings to be adjudicated as bankrupt or
insolvent, or the consent by Promisor to institution of bankruptcy or insolvency
proceedings against Promisor or the filing by Promisor of a petition or answer
or consent seeking release under any statute, law or regulation, or the consent
by Promisor to the filing of any such petition or the appointment of a receiver,
assignee, trustee or other similar official of Promisor, or of any substantial
part of Promisor’s property, or the making by Promisor of an assignment for the
benefit of creditors, or the taking of action by Promisor in furtherance of any
such action; or

 
 
(c)
If, within thirty (30) days after the commencement of an action against Promisor
(and service of process in connection therewith on Promisor) seeking any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of Promisor, or if, within sixty (60) days after
the appointment without the consent or acquiescence of Promisor of any trustee
or receiver of Promisor, such appointment shall not have been vacated.

 
 
(d)
Promisor (i) defaults in the payment of any obligation for borrowed money or any
obligation evidenced by bonds, debentures, notes or similar instruments, or any
obligation under any other indebtedness (collectively, “Debt”), beyond the
period of grace, if any, provided in the instrument or agreement under which
such Debt was created, or (ii) defaults in the observance or performance of any
other agreement or condition relating to any Debt or contained in any instrument
or agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of such default or other event or condition
is to cause, or to permit, the holder or holders of such Debt (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, any such Debt to become due prior to its stated maturity (any such
notice having been given and any applicable grace period having expired).

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has executed this Note on the day and year
first written above.
 

    PROMISOR:                 M-WAVE, INC.                 By:          Its:    
   

 

--------------------------------------------------------------------------------